Case: 17-10253    Document: 00515246130     Page: 1   Date Filed: 12/20/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals

                                 No. 17-10253
                                                                     Fifth Circuit

                                                                   FILED
                                                           December 20, 2019
                                                              Lyle W. Cayce
                                                                   Clerk
TRENT TAYLOR,

            Plaintiff–Appellant,

versus

ROBERT STEVENS, Warden, Individually and in their Official Capacity;
ROBERT RIOJAS,
Sergeant of Corrections Officer, Individually and in their Official Capacity;
RICARDO CORTEZ,
Sergeant of Corrections Officer, Individually and in their Official Capacity;
STEPHEN HUNTER,
Correctional Officer, Individually and in their Official Capacity;
LARRY DAVIDSON,
Correctional Officer, Individually and in their Official Capacity;
SHANE SWANEY,
Sergeant of Corrections Officer, Individually and in their Official Capacity;
FRANCO ORTIZ,
Correctional Officer, Individually and in their Official Capacity;
CREASTOR HENDERSON, L.V.N.,
Individually and in their Official Capacity;
STEPHANIE ORR, L.V.N., Individually and in their Official Capacity;
JOE MARTINEZ,

            Defendants–Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
     Case: 17-10253          Document: 00515246130       Page: 2     Date Filed: 12/20/2019



                                          No. 17-10253
Before OWEN, Chief Judge, JONES and SMITH, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

       Trent Taylor, a Texas inmate, sued Robert Stevens, Robert Riojas, 1
Ricardo Cortez, Stephen Hunter, Larry Davidson, Shane Swaney, Franco
Ortiz, Joe Martinez, Creastor Henderson, and Stephanie Orr 2 under 42 U.S.C.
§ 1983 for violating his Eighth Amendment rights. At the time of the events,
the defendants were prison officials at the John T. Montford Unit of the Texas
Department of Criminal Justice (“Montford Unit”).

       Taylor contended generally that he was housed in unconstitutional con-
ditions and that various defendants were deliberately indifferent to his health
and safety. He sought compensatory and punitive damages, a declaratory
judgment, and injunctive relief.

       Only Taylor’s individual-capacity claims are relevant to this appeal.
Specifically, Taylor appeals the summary judgment, on the basis of qualified
immunity (“QI”), for

   • Stevens, Riojas, Cortez, Hunter, Davidson, Swaney, Martinez, and
     Henderson, on Taylor’s claim that they violated the Eighth Amendment
     in forcing Taylor to live in two filthy cells for six days.
   • Riojas, Martinez, Ortiz, 3 and Henderson, 4 on Taylor’s claim that they
     were deliberately indifferent to his health and safety in refusing to escort


       1The district court spelled Riojas’s last name “Rojas,” but both sides spell it “Riojas”
on appeal.
       2Taylor also sued many other defendants for different events during his incarceration
at the Montford Unit. But Stevens, Riojas, Cortez, Hunter, Davidson, Swaney, Ortiz, Mar-
tinez, Henderson, and Orr are the defendants-appellees for this appeal.
       3   Ortiz has not filed a brief.
       4The district court mistakenly analyzed this claim as involving only Riojas, Martinez,
and Ortiz, failing to include Henderson. Yet Taylor’s complaint averred that Henderson was
involved in denying him a trip to the restroom, and on appeal he references Henderson as a
proper defendant. We therefore review the claim with Henderson as a defendant-appellee.
Regardless, we conclude that Henderson is entitled to QI on the restroom-related claim.
                                               2
    Case: 17-10253         Document: 00515246130         Page: 3     Date Filed: 12/20/2019



                                        No. 17-10253
      him to the restroom for a twenty-four-hour period.
   • Riojas, Martinez, and Henderson, on Taylor’s claim that they violated
     the Eighth Amendment in failing immediately to assess his chest pains.
   • Orr, on Taylor’s claim that Orr was deliberately indifferent to Taylor’s
     health in failing immediately to examine Taylor upon his request to see
     a doctor.
   • Warden Stevens, on Taylor’s claim that Stevens created and imple-
     mented an unconstitutional policy that allowed the above violations.

We affirm as to all claims, save one.

                                               I.
      Stevens, Riojas, Cortez, Hunter, Davidson, Swaney, and Martinez con-
tend that Taylor filed his notice of appeal too late, 5 so we lack appellate juris-
diction under 28 U.S.C. § 1291. We disagree. The district court entered a final
Federal Rule of Civil Procedure 54(b) judgment on the claims relevant to this
appeal on January 5, 2017. On January 14, 2017, Taylor timely filed a Federal
Rule of Civil Procedure 59(e) motion to alter or amend that judgment. The
district court denied the motion on January 30, 2017. Taylor had until thirty
days after the Rule 59(e) denial to file his notice of appeal. See FED. R. APP. P.
4(a)(4)(A)(iv). Taylor did so on February 22, 2017, which is within the thirty-
day limit. So, we have jurisdiction.

                                              II.
                                  A. Standard of Review
      “We review a summary judgment de novo, applying the same standards
as the district court. We construe all facts and inferences in the light most
favorable to the nonmovant.” Arenas v. Calhoun, 922 F.3d 616, 620 (5th Cir.
2019) (citations omitted). When a defendant pleads QI, however, “the burden



      5   Henderson and Orr filed a separate brief, and they do not contest our jurisdiction.
                                               3
    Case: 17-10253     Document: 00515246130      Page: 4    Date Filed: 12/20/2019



                                  No. 17-10253
then shifts to the plaintiff, who must rebut the defense by establishing a genu-
ine fact issue as to whether the official's allegedly wrongful conduct violated
clearly established law.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
We still draw all inferences in the plaintiff’s favor. Id.

           B. Qualified Immunity and Eighth Amendment Claims
      The district court granted summary judgment for each defendant on the
basis of QI. “The [QI] defense has two prongs: whether an official’s conduct
violated a constitutional right of the plaintiff; and whether the right was
clearly established at the time of the violation. A court may rely on either
prong of the defense in its analysis.” Id. (citations omitted). Thus, at the first
prong, a prisoner bringing a § 1983 claim for violations of the Eighth Amend-
ment must show that his Eighth Amendment rights were violated. See id.

      An inmate must establish two elements—one objective, one subjective—
to prevail on a conditions-of-confinement claim. Arenas, 922 F.3d at 620. First,
he must show that the relevant official denied him “the minimal civilized mea-
sure of life’s necessities” and exposed him “to a substantial risk of serious
harm.” Id. (quotation marks omitted). The “alleged deprivation” must be
“objectively serious.” Id. Second, the prisoner must show “that the official
possessed a subjectively culpable state of mind in that he exhibited deliberate
indifference” to the risk of harm. Id. (citations and quotation marks omitted).

      Proving deliberate indifference is no small hurdle. See id. “A prison
official displays deliberate indifference only if he (1) knows that inmates face
a substantial risk of serious bodily harm and (2) disregards that risk by failing
to take reasonable measures to abate it.” Id. (quotation marks omitted). This
is a fact-intensive inquiry “subject to demonstration in the usual ways, includ-
ing inference from circumstantial evidence.” Gates v. Cook, 376 F.3d 323, 333
(5th Cir. 2004). “[A] factfinder may conclude that a prison official knew of a
                                        4
     Case: 17-10253       Document: 00515246130         Page: 5     Date Filed: 12/20/2019



                                       No. 17-10253
substantial risk from the very fact that the risk was obvious.” Id.

                              III. Cell-Conditions Claim
       In his complaint, Taylor contended that he was forced to reside in two
unconstitutionally filthy cells for six 6 days. The defendants for that claim
(Stevens, Riojas, Cortez, Hunter, Davidson, Swaney, Martinez, and Hender-
son) asserted QI and moved for summary judgment, which the district court
granted. We affirm, because though there are factual disputes as to a consti-
tutional violation, the law wasn’t clearly established. 7

                                             A.
       Taylor stayed in the first cell starting September 6, 2013. He alleged
that almost the entire surface—including the floor, ceiling, window, walls, and
water faucet—was covered with “massive amounts” of feces that emitted a
“strong fecal odor.” Taylor had to stay in the cell naked. He said that he
couldn’t eat in the cell, because he feared contamination. And he couldn’t drink
water, because feces were “packed inside the water faucet.” Taylor stated that
the prison officials were aware that the cell was covered in feces, but instead



       6Taylor was housed in one or the other cell on each day spanning September 6−13,
2013, but the total time he spent in the two cells equaled about six twenty-four-hour periods.
Taylor alleged that he entered the first cell at about 11:00 p.m. on September 6 and left it
sometime between noon and 1:00 p.m. on September 10. His time in the second cell lasted
from about 2:00 p.m. on September 11 to 10:00 a.m. on September 13.
       7  Our reasons for affirming for Stevens and Henderson on the cell-conditions claim
differ from that of the other defendants. Beyond contending that Stevens created unconsti-
tutional prison policies—a claim we reject as explained below—Taylor has failed to make any
allegation that Stevens was involved in placing him in unconstitutionally dirty cells. Taylor
thus has failed to create a genuine factual dispute, and summary judgment for Stevens was
proper. See, e.g., Boudreaux v. Swift Transp. Co., 402 F.3d 536, 544 (5th Cir. 2005) (stating
that the absence of evidence for the non-movant’s claim is a proper basis for summary
judgment). As for Henderson, Taylor failed to allege that Henderson knew about the
conditions of either of Taylor’s cells. Thus, Taylor can’t create a genuine factual dispute on
deliberate indifference. See Boudreaux, 402 F.3d at 544 (explaining that absence of evidence
is a proper basis for summary judgment).
                                              5
     Case: 17-10253         Document: 00515246130         Page: 6     Date Filed: 12/20/2019



                                         No. 17-10253
of cleaning it, Cortez, Davison, and Hunter laughed at Taylor and remarked
that he was “going to have a long weekend.” Swaney criticized Taylor for
complaining, stating “[d]ude, this is [M]ontford, there is shit in all these cells
from years of psych patients.” 8 On September 10, Taylor left the cell.

       A day later, September 11, Taylor was moved to a “seclusion cell,” but its
conditions were no better. It didn’t have a toilet, water fountain, or bunk.
There was a drain in the floor where Taylor was ordered to urinate. The cell
was extremely cold because the air conditioning was always on. 9 And the cell
was anything but clean.

       Taylor alleged that the floor drain was clogged, leaving raw sewage on
the floor. The drain smelled strongly of ammonia, which made it hard for
Taylor to breathe. Yet, he alleged, the defendants repeatedly told him that if
he needed to urinate, he had to do so in the clogged drain instead of being
escorted to the restroom. Taylor refused. He worried that, because the drain
was clogged, his urine would spill onto the already-soiled floor, where he had
to sleep because he lacked a bed. So, he held his urine for twenty-four hours
before involuntarily urinating on himself. 10 He stayed in the seclusion cell
until September 13. Prison officials then tried to return him to his first, feces-
covered cell, but he objected and was permitted to stay in a different cell.

       Among other claims, Taylor sued Stevens, Riojas, Cortez, Hunter,
Davidson, Swaney, Martinez, and Henderson under § 1983, complaining that
the squalid conditions violated the Eighth Amendment. The defendants raised



       8   Taylor also alleged that he asked numerous prison officials to clean the cell but was
refused.
       9 Swaney allegedly told Taylor that he hoped Taylor would “fucking freeze” in the
seclusion cell, which was known to other prisoners as “the cold room.”
       10   Taylor’s contentions related to his involuntary urination are covered below.
                                                6
    Case: 17-10253     Document: 00515246130     Page: 7   Date Filed: 12/20/2019



                                  No. 17-10253
the defense of QI and moved for summary judgment in part on that basis.
Taylor responded mainly with his verified pleadings and a declaration.

      The district court granted summary judgment on the basis of QI, noting
that the defendants had “provided little in the way of specific summary judg-
ment evidence to support their assertion that the cells were not, in fact, covered
with feces.” But the court found “merit in [d]efendants’ general argument . . .
that the alleged cell conditions [did] not rise to the level of a constitutional
violation.”   The court held that (1) because Taylor was exposed to the paltry
cell conditions “for only a matter of days,” there was no constitutional violation
under Davis v. Scott, 157 F.3d 1003 (5th Cir. 1998), and that (2) Taylor had not
“show[n] that he suffered any injury.” The court also found that the defendants
had allowed Taylor to shower twice and had attempted to clean the first cell’s
walls. Taylor appeals, contesting the district court’s application of Davis and
averring that the court improperly resolved genuine factual disputes at sum-
mary judgment.

                                       B.
      The Eighth Amendment “does not mandate comfortable prisons, but
neither does it permit inhumane ones.” Farmer v. Brennan, 511 U.S. 825, 832
(1994) (citation and quotation marks omitted). At a minimum, prison officials
“must provide humane conditions of confinement” and “ensure that inmates
receive adequate food, clothing, shelter, and medical care.” Id. They cannot
deprive prisoners of the “basic elements of hygiene” or the “minimal civilized
measure of life’s necessities.” Palmer v. Johnson, 193 F.3d 346, 352–53 (5th
Cir. 1999) (quotation marks omitted). Prison conditions cannot inflict “wanton
and unnecessary” pain. Id. at 351.

      “[F]ilthy, unsanitary” cells can violate the Eighth Amendment. Harper
v. Showers, 174 F.3d 716, 720 (5th Cir. 1999). In McCord v. Maggio, 927 F.2d
7
    Case: 17-10253     Document: 00515246130      Page: 8    Date Filed: 12/20/2019



                                  No. 17-10253
844, 848 (5th Cir. 1991), for example, we found a violation where a prisoner
was forced, for a ten-month period, to sleep on a wet mattress “in filthy water
contaminated with human waste.” Such conditions were “unquestionably a
health hazard” and were “so unhygienic as to amount to a clear violation of the
Eighth Amendment.” Id. The responsible official therefore did not “meet the
threshold requirements for [QI].” Id.

      Similarly, in Gates, 376 F.3d at 338, we held that officials had violated
the Eighth Amendment in forcing prisoners to live in cells covered with
“crusted fecal matter, urine, dried ejaculate, peeling and chipping paint, and
old food particles.” The district court hadn’t clearly erred in finding that “[l]iv-
ing in such conditions” presented “a substantial risk of serious harm to the
inmates.” Id. And because the officials could have “easily observed” those de-
plorable conditions, there was no clear error in finding them deliberately
indifferent to the risk. Id.

      A dirty cell does not automatically violate the Constitution, however. A
“filthy, overcrowded cell . . . might be tolerable for a few days and intolerably
cruel for weeks or months.” Hutto v. Finney, 437 U.S. 678, 686–87 (1978).
Heeding that instruction, we have held that a prisoner’s three-day stay in a
cell smattered with blood and excrement did not offend the Eighth Amend-
ment—at least where the prisoner was given the chance to clean the cell. See
Davis, 157 F.3d at 1005–06.

                     1. First Prong of Qualified Immunity
      The first QI prong requires Taylor to show that his constitutional rights
were violated. Brown, 623 F.3d at 253. Because this is a § 1983 Eighth
Amendment claim at summary judgment, Taylor must show genuine factual
disputes about (1) whether the defendants denied him the minimal civilized
measure of life’s necessities and put him at a substantial risk of serious harm
                                         8
     Case: 17-10253       Document: 00515246130          Page: 9     Date Filed: 12/20/2019



                                       No. 17-10253
and (2) whether the defendants were deliberately indifferent to that risk.
Arenas, 922 F.3d at 620. Under our caselaw, Taylor succeeds.

                             a. Substantial Risk of Serious Harm
       In McCord, 927 F.2d at 848, and Gates, 376 F.3d at 338, we held it vio-
lated the Eighth Amendment to house prisoners in truly filthy, unsanitary
cells. The conditions that Taylor said existed were like those in McCord and
Gates—if not worse. He claimed that his first cell was covered in feces, includ-
ing feces jammed inside his water faucet. That is like the cell in Gates, id.,
whose walls were covered in feces, urine, and dried ejaculate. And Taylor
alleged that the floor in his second cell was wet with urine and had a backed-
up drain into which he was told to urinate, leaving him to sleep, naked, on the
urine-soaked floor. 11 That is much like the conditions that the prisoner in
McCord endured—forced to sleep on a urine-soaked mattress on the floor each
night. See McCord, 927 F.2d at 848.

       To be sure, McCord and Gates involved longer periods in deplorable
conditions than the six days of which Taylor complains. See id. (describing ten-
month period); Gates, 376 F.3d at 338 (describing cell conditions to which
prisoners were regularly exposed). But even if the length of time matters, it
isn’t dispositive. See Palmer, 193 F.3d at 353 (stating that length of time is one
factor to consider in “the totality of the specific circumstances”).

       The district court noted that the defendants had “provided little in the
way of specific summary judgment evidence to support their assertion that the
cells were not, in fact,” in such deplorable conditions. Instead of granting



       11 We do not suggest hold that prison officials cannot require inmates to sleep naked
on the floor. There can be any number of perfectly valid reasons for doing so. Our holding is
limited to the extraordinary facts of this case, in which Taylor alleges that the floor on which
he slept naked was covered in his and others’ human excrement.
                                               9
    Case: 17-10253        Document: 00515246130          Page: 10     Date Filed: 12/20/2019



                                       No. 17-10253
summary judgment for the defendants, it should have recognized that Taylor’s
allegations created a factual dispute. 12 For support, the court relied on Davis,
157 F.3d at 1005−06, which the defendants aver controls. But Davis is dis-
tinguishable. 13 Taylor spent twice as much time locked in his squalid cells as
did the Davis prisoner: six days, compared to three. And unlike the Davis pris-
oner, see id., Taylor wasn’t given the chance to clean his cells, as the district
court found. 14

       The defendants also complain that Taylor offered only conclusional alle-
gations, without supporting evidence, about the conditions. But that ignores
that verified pleadings are competent evidence at summary judgment. 15 And



       12 See FED. R. CIV. P. 56(a); Hernandez v. Velasquez, 522 F.3d 556, 561 (5th Cir. 2008)
(verified pleadings are competent summary-judgment evidence where they are based on per-
sonal knowledge, set forth facts that would otherwise be admissible, and show that the affiant
is competent to testify).
       13 The district court also relied on Smith v. Copeland, 87 F.3d 265 (8th Cir. 1996). The
court there found no Eighth Amendment violation where a prisoner was housed in a cell with
backed-up sewage (from an overflowing toilet) for four days. Id. at 268–69. The relatively
short duration of the conditions, combined with the fact that the prisoner refused an oppor-
tunity to flush the toilet and clean the cell, meant no constitutional offense. See id.
       Yet for the reasons that Davis is distinguishable, Smith is, too. Taylor alleges that he
spent six days in his filthy cells—which is longer than the four days in Smith. And, even
more relevantly, unlike the prisoner in Smith, Taylor wasn’t given the chance to clean his
cell.
       14 The district court did find that the defendants had attempted to clean Taylor’s cells
and relied upon that in granting summary judgment. Yet in doing so, the court improperly
resolved a genuine factual dispute. See FED R. CIV. P. 56(a). Taylor contends that the defen-
dants attempted to clean his first cell (the feces-covered one) only after he left it. As to the
seclusion cell, Taylor states, in his complaint, that Riojas tried to “spot dry[]” its floor on
September 12, one day after Taylor had entered that cell. But Taylor contended that “lots of
urine/sewage still remained on [his] floor” after the spot dry. Thus, whether—and the extent
to which—the defendants attempted to clean Taylor’s cell was a factual dispute ill-suited for
summary judgment. See id.
       15See Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 80 (5th Cir.
1987) (holding that verified pleadings are competent summary judgment evidence where they
are based on personal knowledge, set forth facts that would otherwise be admissible, and
show that the affiant is competent to testify); Hernandez, 522 F.3d at 561 (same).
                                              10
    Case: 17-10253       Document: 00515246130         Page: 11     Date Filed: 12/20/2019



                                      No. 17-10253
even though Taylor’s pleadings include conclusional language, they also teem
with specific factual allegations. 16 We thus find genuine factual disputes over
whether the paltry conditions of Taylor’s cells exposed him to a substantial risk
of serious harm and denied him the minimal civilized measure of life’s neces-
sities. See Arenas, 922 F.3d at 620.

                        b. Subjective Deliberate Indifference
       Taylor has created genuine factual disputes on the subjective deliberate-
indifference prong of his Eighth Amendment claim. See id. “Deliberate indif-
ference is an extremely high standard to meet. A prison official displays delib-
erate indifference only if he (1) knows that inmates face a substantial risk of
serious bodily harm and (2) disregards that risk by failing to take reasonable
measures to abate it.” Id. (cleaned up). Deliberate indifference can be proven
via circumstantial evidence, “and a factfinder may conclude that a prison offi-
cial knew of a substantial risk from the very fact that the risk was obvious.”
Gates, 376 F.3d at 333.

       Taylor repeatedly alleged that the defendants knew that his cells were
covered in feces and urine and that he had an overflowing sewage drain in his
seclusion cell. “The risk” posed by Taylor’s exposure to bodily waste “was obvi-
ous.” 17 And the risk was especially obvious here, as the defendants forced




       16 Take Page 4-A of Taylor’s verified complaint as an example. To be sure, that page
includes some conclusional language. For example, Taylor states that he was subjected to
“unnecessary and wanton infliction of pain contrary to the contemporary standards of de-
cency” and that the prison officials had “showed deliberate indifference to [his] safety and
health.” But that’s not all that Taylor says. He also recites highly specific facts about the
feces-smeared contents of his cell, Cortez’s dismissive remarks about the feces, the tempera-
ture of the room, and so on.
       17See Gates, 376 F.3d at 333; see also id. at 341 (“Frequent exposure to the waste of
other persons can certainly present health hazards that constitute a serious risk of substan-
tial harm.”).
                                             11
    Case: 17-10253       Document: 00515246130          Page: 12     Date Filed: 12/20/2019



                                       No. 17-10253
Taylor to sleep naked on a urine-soaked floor. Taylor also alleged that the
defendants failed to remedy the paltry conditions, so he has shown factual dis-
putes on deliberate indifference. In sum, Taylor has met his burden at the first
QI prong to show that his Eighth Amendment rights were violated.                          See
Arenas, 922 F.3d at 620.

                       2. Second Prong of Qualified Immunity
       The second prong of QI asks “whether the right was clearly established
at the time of the violation.” Brown, 623 F.3d at 253. We should not define
the relevant right “at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S.
731, 742 (2011). Instead, “[t]he dispositive question is whether the violative
nature of particular conduct is clearly established.” Mullenix v. Luna, 136 S.
Ct. 305, 308 (2015) (per curiam) (quotation marks omitted). “We do not require
a case directly on point, but existing precedent must have placed the statutory
or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741. The “sali-
ent question,” therefore, is whether the defendants had “fair warning” that
their specific actions were unconstitutional. Hope v. Pelzer, 536 U.S. 730, 741
(2002). 18

       The law wasn’t clearly established. Taylor stayed in his extremely dirty
cells for only six days. Though the law was clear that prisoners couldn’t be
housed in cells teeming with human waste for months on end, see, e.g., McCord,
927 F.2d at 848, we hadn’t previously held that a time period so short violated
the Constitution, e.g., Davis, 157 F.3d at 1005–06 (finding no violation partly
because the defendant stayed in the cell for only three days). That dooms



       18  Accord Delaughter v. Woodall, 909 F.3d 130, 139 (5th Cir. 2018) (“The central
concern is whether the official has fair warning that his conduct violates a constitutional
right.”); Austin v. Johnson, 328 F.3d 204, 210 (5th Cir. 2003) (“[O]fficers need only have fair
warning that their conduct is unlawful.” (quotation marks omitted)).
                                              12
    Case: 17-10253    Document: 00515246130     Page: 13   Date Filed: 12/20/2019



                                 No. 17-10253
Taylor’s claim. Indeed, the ambiguity in the caselaw was apparent even in
dicta from the Supreme Court, which has instructed that a “filthy, overcrowded
cell . . . might be tolerable for a few days and intolerably cruel for weeks or
months.” Hutto, 437 U.S. at 686–87. It was therefore not “beyond debate” that
the defendants broke the law. al-Kidd, 563 U.S. at 741. They weren’t on “fair
warning” that their specific acts were unconstitutional. Hope, 536 U.S. at 741.

      Accordingly, Taylor hasn’t met his burden to overcome QI on his cell-
conditions claim. Though he showed genuine disputes about a constitutional
violation, the law wasn’t clearly established. We therefore affirm the summary
judgment for Riojas, Cortez, Hunter, Davidson, Swaney, and Martinez on that
claim. (And, for separate reasons explained above, we affirm the summary
judgment for Stevens and Henderson on that claim.)

           IV. Claims of Deliberate Indifference to Health and Safety
      Taylor contends that the district court erred in granting summary judg-
ment for various defendants on his claims of indifference to his health and
safety.   Specifically, he appeals on three such claims for which the court
granted summary judgment:

          A. That Riojas, Martinez, Ortiz, and Henderson were deliberately
             indifferent in refusing to escort Taylor to the restroom for a
             twenty-four-hour period on September 12, 2013.
          B. That Riojas, Martinez, and Henderson were deliberately indiffer-
             ent in failing immediately to assess his chest pains on Septem-
             ber 12, 2013.
          C. That Orr was deliberately indifferent in failing immediately to
             examine Taylor after Taylor requested to see a doctor on Septem-
             ber 14, 2013.

                          A. Denial of Restroom Visit
      Taylor contends that the district court erred in granting summary
judgment on Taylor’s claim that Riojas, Martinez, Ortiz, and Henderson were
                                      13
    Case: 17-10253    Document: 00515246130      Page: 14    Date Filed: 12/20/2019



                                  No. 17-10253
deliberately indifferent to Taylor’s health in refusing to escort him to the toilet
for twenty-four hours on September 12, 2013. Taylor alleged that he repeat-
edly asked Riojas, Ortiz, and Martinez to take him from his seclusion cell to
the restroom that day. But they told him to urinate in the drain in his cell’s
floor, even though it was already overflowing with sewage. Taylor refused to
do so because he didn’t want to spill even more urine onto the floor where he
would have to sleep—naked—that evening.

      Finally, after holding in his urine for twenty-four hours, Taylor’s bladder
pain intensified, and he urinated involuntarily on himself. He alleged that he
“tried to get [his urine] in the drain,” but that because the drain was clogged,
his urine “mix[ed] with the raw sewage and r[a]n all over [his] feet.” Taylor
“got down on [his] hands and knees and began to scoop the sewage away from
the area of the floor” where he would have to sleep that night. Eventually, he
had to be treated for a distended bladder and was catheterized.

      In moving for summary judgment, Riojas, Ortiz, Martinez, and Hender-
son raised QI. The district court noted that they had not “directly den[ied]
[Taylor’s] allegations that they refused him the opportunity to use the restroom
. . . or that they advised him to pee in the drain like everyone else.” But the
court granted summary judgment anyway. It found that (1) security notes that
the defendants had provided contradicted Taylor’s allegations, showing that
Taylor had repeatedly refused to visit the toilet on September 12 and had been
taken around 7:00 p.m.; (2) Taylor had “not provided anything other than
unsupported and conclusory assertions that he was denied the opportunity to
go to the restroom for 24 hours”; (3) Taylor “ha[d] not demonstrated that it was
not physically possible for him to relieve himself in the drain as instructed and
thus prevent his discomfort”; and (4) Taylor had failed to “establish a physical
injury that [was] more than de minimis.” Thus, the court decided that the

                                        14
    Case: 17-10253       Document: 00515246130          Page: 15     Date Filed: 12/20/2019



                                       No. 17-10253
defendants were entitled to QI because Taylor had not shown a constitutional
violation.

       We reverse the summary judgment except as to Henderson. 19 Restating
the law from above, to overcome QI, Taylor must show genuine factual disputes
that his clearly established Eighth Amendment rights were violated. Brown,
623 F.3d at 253. That requires him to show a fact issue over whether (1) objec-
tively, the defendants exposed him to a substantial risk of serious harm and
denied him the minimal civilized measure of life’s necessities and (2) subjec-
tively, the defendants were deliberately indifferent to the risk. See Arenas,
922 F.3d at 620. Taylor also must demonstrate that the right was clearly
established. Brown, 623 F.3d at 253.

       In Palmer, 193 F.3d at 352, we found an Eighth Amendment violation
where prison officials “complete[ly] depriv[ed]” “scores of inmates” of a minim-
ally sanitary way to relieve themselves for seventeen hours. Forty-nine in-
mates were forced to sleep outdoors overnight, confined to a twenty-by-thirty-
foot area. Id. at 349. Prison officials refused to let the inmates leave the small
area to relieve themselves. Instead, the prisoners had to urinate and defecate
in the ground beneath them, right next to their fellow inmates. See id. We
held that the prisoners’ Eighth Amendment rights had been violated, even
though the episode lasted a mere seventeen hours.                   Id. at 353–54.       The
“conditions constitute[d] a deprivation of basic elements of hygiene.” Id. at 352


       19 Even taken as true, Taylor’s allegations against Henderson regarding the failure to
take Taylor to the restroom don’t establish a constitutional violation. So, we affirm summary
judgment for Henderson on that claim. In his complaint, Taylor alleged only that he told
Henderson that he “need[ed] to use the restroom really bad,” and that Henderson responded
that she would “let the officers know.” Taylor didn’t allege that Henderson failed to notify
the officers. And even if Henderson did fail to do so (which is not in the record), such would
amount, at most, to a showing of negligence, not deliberate indifference. That is not enough
to create an Eighth Amendment violation. Arenas v. Calhoun, 922 F.3d 616, 620 (5th Cir.
2019). Summary judgment for Henderson on the restroom claim was proper.
                                             15
   Case: 17-10253     Document: 00515246130     Page: 16   Date Filed: 12/20/2019



                                 No. 17-10253
(quotation marks omitted).

      So too for Taylor. Granted, the circumstances differ in some ways from
those in Palmer. See id. Taylor was alone in his prison cell the day he was
allegedly refused a trip to the restroom; he was not outdoors overnight,
crammed into a small space with other inmates. Yet the most salient facts are
similar. Taylor alleged that sewage from the clogged drain was overflowing.
Had he urinated in the drain, he would have been resigned to sleep naked in
his (and others’) urine overnight. So, he refused (until finally involuntarily
urinating on himself). The prisoners in Palmer were faced with a similarly
grisly choice: either relieve themselves on the very ground where they would
sleep, or, hold it in for seventeen hours. Such circumstances exposed the Pal-
mer prisoners to a substantial risk of serious harm and deprived them of the
minimal civilized measure of life’s necessities. See id. A reasonable jury could
find the same here.

      Taylor also has met his burden to show genuine factual disputes on sub-
jective deliberate indifference. See Arenas, 922 F.3d at 620. Taylor alleged
that he told Riojas, Martinez, and Ortiz that he couldn’t urinate in the drain
because of the overflow and that he badly needed to use the restroom. Yet
those defendants repeatedly refused to escort him to the restroom, instead
instructing him to pee in the clogged drain like everyone else.

      We found deliberate indifference in similar circumstances in Palmer,
193 F.3d at 353. The prison officials there were deliberately indifferent be-
cause they “ordered the sleep-out,” refused to let prisoners relieve themselves
outside the confined area, and were “present during the evening.” Id. Simi-
larly, Riojas, Martinez, and Ortiz allegedly refused to let Taylor urinate any-
where other than into his clogged drain, knew that meant he would have to
sleep in his own urine, and were present for those events.           Taylor has

                                      16
    Case: 17-10253       Document: 00515246130         Page: 17     Date Filed: 12/20/2019



                                      No. 17-10253
established fact issues as to deliberate indifference.

       Having found a constitutional violation, we also conclude that Palmer
clearly established the underlying Eighth Amendment right, even defining it
narrowly (as we must). See id. at 352–53. Under Palmer, prison officials
cannot fail to provide inmates a minimally sanitary way 20 to relieve themselves
for a period of seventeen hours, leaving them no choice but to sleep in their
own waste overnight. See id. The time period Taylor alleged is even longer: a
full day.

       In defending the summary judgment, the defendants contend that “Tay-
lor was constantly refusing to take trips to the restroom” on the day in ques-
tion. But even if we found that view of the evidence more persuasive (as the
district court did 21), it would not be for us to resolve at summary judgment. 22
Indeed, the district court noted that “R[i]ojas, Ortiz, and Martinez [did] not
directly deny [Taylor’s] allegations that they refused him the opportunity to
use the restroom . . . or that they advised him to pee in the drain like everyone


       20 Nothing in this opinion requires prison officials to provide a prisoner with a
squeaky-clean toilet nor to escort him to the restroom whenever he wishes. This case is
extraordinary: McCoy alleges that he was refused a trip to the restroom for twenty-four
hours and was provided no other sanitary way to relieve himself, which forced him to urinate
on himself and on the very ground where he had to sleep. We held that similar circumstances
violated the Constitution in Palmer, and we find the same here. We go no further.
       21 The district court credited the defendants’ security-note evidence as showing that
Taylor had repeatedly refused to use the restroom on September 12 and had used the rest-
room one time that evening. By contrast, the court characterized Taylor’s pleadings as pro-
viding “unsupported and conclusory assertions that [Taylor] was denied the opportunity to
go to the restroom.” We disagree. Taylor’s allegations were hardly conclusory; they recited
specific instances in which Taylor told Riojas, Martinez, and Ortiz that he badly needed to
use the restroom and in which they refused to take him. And allegations in verified pleadings
are competent summary judgment evidence, so it was wrong for the district court to dismiss
them. See Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 80 (5th Cir.
1987).
       22Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (“[A]t the summary judg-
ment stage the judge’s function is not himself to weigh the evidence and determine the truth
of the matter but to determine whether there is a genuine issue for trial.”).
                                             17
    Case: 17-10253       Document: 00515246130          Page: 18     Date Filed: 12/20/2019



                                       No. 17-10253
else.” The district court should have seen the implications—a genuine factual
dispute.

       The defendants also maintain that to state a claim, Taylor was “required
to establish a physical injury beyond de minimis.” They’re right that, under
the Prison Litigation Reform Act, 42 U.S.C. § 1997e(e), Taylor, to recover for
emotional suffering, must show a more-than-de-minimis physical injury. See
Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). But Taylor has shown
such an injury. As a result of holding in his urine for so long, his bladder
became distended, and he had to be catheterized. 23

       Accordingly, there are genuine factual disputes whether Riojas, Mar-
tinez, and Ortiz violated Taylor’s Eighth Amendment rights in refusing to
escort him to the restroom for twenty-four hours. 24 Those defendants are not
entitled to QI, and the district court erred in granting them summary judgment
on that claim.

                                      B. Chest Pain
       The district court granted summary judgment for Riojas, Martinez, and
Henderson on Taylor’s claim that they violated the Eighth Amendment by
ignoring his complaints of chest pain on September 12, 2013. On appeal, Tay-
lor only briefly mentions that issue and fails to argue any error relating to it,
so it is waived.




       23 Cf. Edwards v. Stewart, 2002 WL 1022015, at *2 (5th Cir. May 10, 2002) (holding
that injuries of “cuts to [the prisoner’s] fingers and thumb, headache, neck pain, and lacera-
tions to the ear,” weren’t de minimis, particularly because the prisoner had needed “medical
treatment for the injuries”).
       24For the reasons described above, however, we affirm summary judgment for Hen-
derson on the restroom-trip claim.
                                             18
   Case: 17-10253     Document: 00515246130     Page: 19   Date Filed: 12/20/2019



                                 No. 17-10253
                          C. Delay in Medical Treatment
      Taylor challenges the summary judgment for nurse Stephanie Orr, who
Taylor alleged had violated the Eighth Amendment in failing immediately to
examine and treat him after he asked to see a doctor. Taylor contended that
on Saturday, September 14, 2013, he was having bladder pain and decided he
needed to see a doctor. Orr visited Taylor in his seclusion cell, where Taylor
asked to meet with a doctor. Taylor did not allege that he told Orr why he
needed one. Orr replied that Taylor should write up a “nurse sick-call” two
days later on Monday—which was the standard procedure. At that point, the
conversation ended.

      Later that day, at about 4:00 p.m., Taylor’s bladder pain worsened. He
contacted Orr again, and this time he explained why he needed a doctor. Orr
allegedly responded: “How come you didn’t say anything sooner?” Orr then
assessed Taylor, determined he had a distended bladder, and sent him to the
ER, where he was catheterized.

      Taylor contends on appeal that Orr was deliberately indifferent in failing
to assess him immediately after he requested a doctor. The district court re-
jected that contention and granted summary judgment for Orr based on QI. It
held that, at most, Taylor’s allegations showed that Orr had behaved negli-
gently and not with deliberate indifference.

      We agree with the district court and affirm summary judgment for Orr.
Merely negligent medical treatment of prisoners “does not constitute deliber-
ate indifference.” Arenas, 922 F.3d at 620. Instead, an inmate “must show
that the officials refused to treat him, ignored his complaints, intentionally
treated him incorrectly,” or otherwise “evince[d] a wanton disregard for any
serious medical needs.” Id. (quotation marks omitted). “[D]elay in medical
care can only constitute an Eighth Amendment violation if there has been

                                      19
   Case: 17-10253     Document: 00515246130      Page: 20   Date Filed: 12/20/2019



                                  No. 17-10253
deliberate indifference, which results in substantial harm.”         Mendoza v.
Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).

      Taylor has failed to reveal any factual dispute whether Orr violated his
Eighth Amendment rights. Even accepting his allegations at face value, they
show only negligence, not deliberate indifference. See Arenas, 922 F.3d at 620.
Taylor did not allege that Orr knew about his bladder pain until 4:00 p.m.,
when he reached out to her a second time. Orr admonished him for failing to
tell her earlier about the bladder pain, and she promptly and dutifully evalu-
ated him and sent him to the ER. Deliberate indifference is a high bar, and
Taylor does not come close to demonstrating it. See id.

                    V. Claim of an Unconstitutional Policy
      Taylor contends that the district court improperly granted summary
judgment for Warden Robert Stevens based on QI. Taylor avers that Stevens
promulgated and implemented unconstitutional policies that facilitated Tay-
lor’s mistreatment at the Montford Unit. The district court rejected that claim,
reasoning that because Taylor hadn’t shown that any of the other defendants
had violated Taylor’s rights, Stevens—their supervisor—couldn’t have violated
them, either.

      To be sure, above we concluded that a reasonable jury could have found
that several defendants violated Taylor’s constitutional rights. Yet we may
affirm on any basis that the record supports, see Lincoln v. Scott, 887 F.3d 190,
195 (5th Cir. 2018), and here we choose to do so, because Taylor has failed to
point our attention to any specific policy.

      Under § 1983, “[s]upervisory liability exists even without overt personal
participation in the offensive act if supervisory officials implement a policy so
deficient that the policy itself is a repudiation of constitutional rights and is

                                       20
    Case: 17-10253        Document: 00515246130           Page: 21     Date Filed: 12/20/2019



                                        No. 17-10253
the moving force of the constitutional violation.” Thompkins v. Belt, 828 F.2d
298, 304 (5th Cir. 1987) (cleaned up). But as a threshold matter, a plaintiff
cannot avoid summary judgment merely by asserting the legal conclusion that
an unconstitutional policy existed. 25 That is precisely what Taylor does. The
district court therefore properly granted summary judgment for Stevens on the
basis of QI.

                                           * * * *

       In summary, for the reasons stated, we decide as follows:
   • We AFFIRM the summary judgment for Riojas, Cortez, Hunter, Dav-
     idson, Swaney, Martinez, Stevens, and Henderson on Taylor’s claim
     related to the conditions of his cells.
   • We REVERSE and REMAND the summary judgment for Riojas, Mar-
     tinez, and Ortiz on Taylor’s claim related to their failure to take him to
     the restroom, but we AFFIRM summary judgment for Henderson on that
     claim.
   • We AFFIRM the summary judgment for Riojas, Martinez, and Hender-
     son on Taylor’s claim related to their failure to treat his chest pain.
   • We AFFIRM the summary judgment for Orr on Taylor’s claim related to
     Orr’s failure to treat his bladder pain.
   • We AFFIRM the summary judgment for Stevens on Taylor’s claim that
     Stevens promulgated an unconstitutional policy.
We place no limitation on the matters that the district court can consider
consistent with this opinion, nor do we suggest what decisions that court
should make.




       25 See Booker v. Koonce, 2 F.3d 114, 117 (5th Cir. 1993) (pointing out that conclusory
allegations are not enough to defeat summary judgment); see also Oliver v. Scott, 276 F.3d
736, 742 (5th Cir. 2002) (affirming dismissal because the complaint “fail[ed] to identify any
specific policy or to explain how those policies led to constitutional violations”); Sun v. United
States, No. 94-10604, 1995 WL 103351, at *4 (5th Cir. Mar. 1, 1995) (per curiam) (affirming
summary judgment on the basis of QI because “Sun’s unsupported allegations of the existence
of a policy are merely conclusional.”).
                                               21